internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-137619-15 director of field operations western compliance practice area - southwest paul j curtis taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference --------------------------------------------------------------- --------------------------------------- ------------------- ------------------------------------ ----------------- --------------- ----------------------- legend taxpayer ------------------------------------------------------ signals ----------------------- issues for purposes of the domestic_production_activities_deduction under sec_199 of the internal_revenue_code code whether a package that includes multiple channels of video programming or the signals transmitted by taxpayer to distribute the package of video programming together referred to as a subscription package is a qualified_film within the meaning of sec_199 and sec_1_199-3 of the income_tax regulations whether the gross_receipts that taxpayer derived from its subscription packages qualify as domestic_production_gross_receipts dpgr under sec_199 and sec_1_199-3 tam-137619-15 conclusions no a subscription package is not a qualified_film within the meaning of sec_199 or sec_1_199-3 because it is not property described in sec_168 any motion picture film or video tape or live or delayed television programming within the meaning of sec_1_199-3 no the gross_receipts that taxpayer derived from its subscription packages were not from the disposition of a qualified_film produced by taxpayer and are not dpgr under sec_199 and sec_1_199-3 however the gross_receipts that taxpayer derived from any individual film included in a subscription package that is a qualified_film produced by taxpayer may qualify as dpgr thus a portion of taxpayer’s gross_receipts may be dpgr under sec_199 and sec_1_199-3 and each qualified_film produced by taxpayer may be considered an item as provided by sec_1 d ii facts taxpayer is a multichannel video programming distributor mvpd regulated by the federal communications commission fcc as a telecommunications service provider an mvpd is defined as a person such as but not limited to a cable operator a multichannel multipoint distribution service a direct broadcast satellite service or a television receive-only satellite program distributor who makes available for purchase by subscribers or customers multiple channels of video programming u s c sec_522 as an mvpd taxpayer is subject_to the rules in the communications act of as amended by the telecommunications act of telecommunication services are defined as the offering of telecommunications for a fee directly to the public regardless of the facilities used u s c sec_153 telecommunications is defined as the transmission between or among points specified by the user of information of the user’s choosing without change in the form or content of the information as sent and received u s c sec_153 the term cable channel or channel is defined as a portion of the electromagnetic frequency spectrum which is used in a cable system and which is capable of delivering a television channel as television channel is defined by the fcc by regulation u s c sec_522 in exchange for various monthly fees taxpayer distributed to customers via the transmission of signals thousands of channels containing television programs advertisements and interstitials the television content taxpayer’s customers received varied depending on their subscription package and geographic location the reference to the gross_receipts that taxpayer derived from its subscription packages includes all fees attributable to each subscription package tam-137619-15 some of taxpayer’s subscription packages included access to channels containing films and television programs with visual depictions of actual sexually explicit conduct for which records are required to be maintained under u s c in addition taxpayer provided to customers access to pay-per-view films and television programs taxpayer also provided to customers the equipment necessary to receive the signals transmitted by taxpayer the terms and conditions of the contractual relationship between taxpayer and customers are set forth in customer agreements which are service contracts in total taxpayer distributed around -------- television channels to customers taxpayer licensed almost all of these television channels from unrelated third parties for the tax years at issue taxpayer produced television programs for ---- of the television channels it distributed however a significant portion of the content provided on these ---- channels was also licensed from unrelated third parties it is unclear how many subscription packages included these ---- channels taxpayer claimed a total of approximately dollar_figure-------------- in sec_199 deductions for the tax years at issue summary of taxpayer and lb_i positions taxpayer takes the position that each one of its subscription packages is a new film that is also a qualified_film produced by taxpayer thus the various monthly fees customers paid to taxpayer in exchange for access to its subscription packages qualify as dpgr under sec_199 and sec_1_199-3 taxpayer relies on i r s technical_advice_memorandum date the tam to support its assertion lb_i disagrees with taxpayer that a package of television channels is a qualified_film according to lb_i as a matter of law a subscription package is not a film and thus is not a qualified_film for sec_199 purposes lb_i asserts that the reference to any motion picture film video tape or live or delayed television programming film in sec_199 and sec_1_199-3 is limited to individual films lb_i further disagrees that the gross_receipts taxpayer derived from the disposition of its subscription packages are dpgr from a qualified_film produced by taxpayer under sec_199 and sec_1_199-3 lb_i asserts that the only gross_receipts that are dpgr under sec_199 and sec_1_199-3 are those derived from the individual films that are the components of a subscription package if such films on an individual basis meet the as a preliminary matter the tam has no precedential value and taxpayer cannot rely on it directly or indirectly see sec_6110 and k tam-137619-15 requirements to be a qualified_film produced by taxpayer accordingly the gross_receipts taxpayer derived from its subscription packages are not dpgr because they are not attributable to the disposition of a qualified_film produced by taxpayer thus a subscription package is not taxpayer’s item under sec_1_199-3 and taxpayer must apply the rules of sec_1_199-3 to each individual film included in its subscription packages however lb_i recognizes that taxpayer may be entitled to include the gross_receipts allocable to each individual film that meets the definition of qualified_film and that was produced by taxpayer under sec_1_199-3 in its sec_199 deduction calculation that is lb_i asserts that only films that taxpayer establishes are individually a qualified_film produced by taxpayer may be treated as the item under sec_1_199-3 because the gross_receipts from such films are dpgr thus only the gross_receipts taxpayer derived from those individual qualified films components that were produced by taxpayer may qualify as dpgr law under sec_199 the sec_199 deduction is determined by applying a percentage to the lesser_of the taxpayer's qualified_production_activities_income qpai or taxable_income determined without regard to the sec_199 deduction the applicable_percentage i sec_3 percent for taxable years beginning in and percent for taxable years beginning in through and percent for taxable years beginning after under sec_199 qpai is determined by taking dpgr for the taxable_year less cost_of_goods_sold cgs allocable to such dpgr less other expenses losses or deductions which are properly allocable to such dpgr sec_199 provides that dpgr means the gross_receipts of the taxpayer that are derived from any lease rental license sale exchange or other_disposition collectively disposition of any qualified_film produced_by_the_taxpayer sec_199 defines the term qualified_film as any property described in sec_168 if not less than percent of the total compensation relating to the production of such property is compensation_for services performed in the united_states by actors production personnel directors and producers such term does not include property with respect to which records are required to be maintained under u s c regarding material containing the depiction of sexually explicit conduct a qualified_film shall include any copyrights trademarks or other intangibles with respect to such film the methods and means of distributing a qualified_film shall not affect the availability of the deduction sec_168 property is any motion picture film or video tape tam-137619-15 under sec_1_199-3 a taxpayer may use any reasonable method satisfactory to the secretary based on all facts and circumstances to determine whether gross_receipts qualify as dpgr on an item-by-item basis and not for example on a division-by- division product line-by-product line or transaction-by-transaction basis sec_1_199-3 defines the item as the property offered by the taxpayer in the normal course of taxpayer’s business for lease rental license sale exchange or other_disposition to customers if the gross_receipts from such property qualify as dpgr sec_1_199-3 provides that if such property does not qualify under sec_1_199-3 then any component of such property described in sec_1 d i is treated as the item provided that the gross_receipts that are attributable to the disposition of the component of such property qualify as dpgr each component that meets the requirements to be treated as the item must be treated as a separate item and may not be combined with a component that does not meet the requirements of sec_1_199-3 sec_1_199-3 provides that for purposes of sec_1_199-3 in no event may a single item consist of two or more properties unless those properties are offered for disposition in the normal course of the taxpayer’s business as a single item regardless of how the properties are packaged sec_1_199-3 states that the term qualified_film means any motion picture film or video tape under sec_168 or live or delayed television programming film if not less than percent of the total compensation relating to the production of such film is compensation_for services performed in the united_states by actors production personnel directors and producers for purposes of sec_1_199-3 the term actors includes players newscasters or any other persons who are compensated for their performance or appearance in a film for purposes of sec_1_199-3 the term production personnel includes writers choreographers and composers who are compensated for providing services during the production of a film as well as casting agents camera operators set designers lighting technicians make-up artists and other persons who are compensated for providing services that are directly related to the production of the film except as provided in sec_1_199-3 the definition of a qualified_film does not include tangible_personal_property embodying the qualified_film such as dvds or videocassettes sec_1_199-3 provides in general that dpgr include the gross_receipts from the disposition of any qualified_film produced by such taxpayer sec_1_199-3 provides that the not-less-than-50-percent-of-the-total- compensation requirement under sec_1_199-3 is calculated using a fraction the numerator of the fraction is the compensation_for services performed in the united tam-137619-15 states and the denominator of the fraction is the total compensation_for services regardless of where the production activities are performed sec_1_199-3 treats a qualified_film as produced_by_the_taxpayer for purposes of sec_199 if the production activity performed by the taxpayer is substantial in nature within the meaning of sec_1_199-3 the special rules of sec_1_199-3 regarding a contract with an unrelated_person and aggregation apply in determining whether the taxpayer’s production activity is substantial in nature sec_1_199-3 and are applied by substituting the term qualified_film for qualifying_production_property qpp and disregarding the requirement that the production activity must be within the united_states the production activity of the taxpayer must consist of more than the minor or immaterial combination or assembly of two or more components of a film for purposes of sec_1_199-3 the relative value added by affixing trademarks or trade names as defined in sec_1_197-2 will be treated as zero sec_1_199-3 provides that a film will be treated as a qualified_film under sec_1_199-3 and produced_by_the_taxpayer under sec_1_199-3 qualified_film produced_by_the_taxpayer if the taxpayer meets the requirements of sec_1_199-3 and ii a taxpayer that chooses to use the safe_harbor must apply all the provisions of sec_1_199-3 analysis an income_tax deduction is a matter of legislative grace and a taxpayer has the burden of proving that it is entitled to the deduction 141_tc_298 taxpayer can satisfy its burden by showing that it meets all the requirements to receive the deduction under sec_199 and the amount deductible to demonstrate that it meets the requirements of sec_199 taxpayer must show that it derived gross_receipts from a qualified_film that it produced in this case taxpayer must first establish that a subscription package is a qualified_film as defined in sec_199 and sec_1_199-3 to do this taxpayer must show that a subscription package is property that is a film motion picture film or video tape under sec_168 or live or delayed television programming at least percent of the total compensation relating to the production of such film is compensation_for services performed in the united_states by actors production personnel directors and producers and it is not property for which records are required to be maintained under u s c issue for purposes of the domestic_production_activities_deduction under sec_199 whether a subscription package is a qualified_film under sec_199 and sec_1 k a a subscription package is not a qualified_film under sec_199 because it is not property described in sec_168 or sec_1_199-3 tam-137619-15 sec_199 defines the term qualified_film as any property described in sec_168 provided such property meets the other requirements of sec_199 property described in sec_168 is any motion picture film or video tape see 541_us_176 the inquiry begins with the statutory text and ends there as well if the text is unambiguous our office does not consider a subscription package a motion picture film or video tape under even the most liberal reading of the phrase in sec_168 and we are unaware of any authority that indicates otherwise instead we view each of the individual films included in a subscription package as a motion picture film or video tape under sec_168 the definition of the term qualified_film under sec_1_199-3 is also limited to individual films in addition to property described in sec_168 sec_1_199-3 includes live or delayed television programming within the definition of the term film for sec_199 purposes while this added language describes a type of programming the phrase must be read in conjunction with the statutory reference to sec_168 this leads to the conclusion that the phrase refers to individual television programs that are broadcast live or on a delayed basis it is therefore inappropriate to interpret the inclusion of the word programming as allowing for a package of live or delayed programs to be considered an individual film for sec_199 purposes this is also consistent with the regulatory text to illustrate immediately following the phrase live or delayed television programming is a parenthetical with an express reference to the term film in the singular thus while each program is a film that may individually be a qualified_film a package of multiple programs is not a film and therefore not a qualified_film interpreting the definition of the term qualified_film in the singular is also consistent with congress’ expressed intent to limit the tax benefits of sec_199 to film production rather than film distribution the code and regulations both reference compensation paid for services performed in the united_states by actors production personnel directors and producers that relate to the production of a film rather than producing programming content taxpayer’s activities with respect to a subscription package primarily consist of distributing through the transmission signals the television channels included in the subscription package the signals are the medium in which the films are distributed generating and transmitting signals to distribute a subscription package does not result in the production of any new programming content further it does not involve the performance of services performed by actors production personnel directors and producers the assertion that taxpayer’s activities are not those that congress intended to incentivize is further supported by sec_199 which provides in relevant part that t he methods and means of distributing a qualified_film shall not affect the availability of the deduction under this section congress intended to exclude transmission and distribution activities from the production of a qualified_film as they do not affect the availability of the deduction under sec_199 consequently expanding the definition of qualified_film to include a package of films could improperly extend the benefits of sec_199 to taxpayers engaged film distribution via the transmission of signals rather than film production tam-137619-15 the legislative_history surrounding the provisions relating to film production reinforces both the statutory and regulatory language cited above congress was concerned by the decreasing number of films being produced domestically see s rep no pincite to best effectuate congress’ express desire to encourage domestic film production the qualified_film determination must be made on an individual film basis if the determination was made on a subscription package basis taxpayer could potentially claim the sec_199 deduction for films produced outside the united_states qualified films that it did not produce and films that are property described under u s c the legislative_history indicates congress’ intent to encourage the production of films domestically there is nothing however to suggest that congress intended to incentivize the transmission of signals and distribution of films within the united_states if any of the terms used to define qualified_film are ambiguous they must be interpreted in a manner that is consistent with their common meaning 444_us_37 a fundamental canon of statutory construction is that unless otherwise defined words will be interpreted as taking their ordinary contemporary common meaning merriam-webster’s online dictionary defines the term motion picture as a series of pictures projected on a screen in rapid succession with objects shown in successive positions slightly changed so as to produce the optical effect of a continuous picture in which the objects move and a representation as of a story by means of motion pictures it also defines the term video tape as a movie tv program etc that is recorded on videotape it is our office’s view that a subscription package does not fall within the common meaning of the term motion picture film or video tape further the phrase live or delayed television programming in sec_1 specifically the senate report states that while discussing provisions making depreciation rules more favorable to the film industry the committee understands that over the past decade production of american film projects has moved to foreign locations specifically in recent years a number of foreign governments have offered tax and other incentives designed to entice production of u s motion pictures and television programs to their countries these governments have recognized that the benefits of hosting such productions do not flow only to the film and television industry these productions create broader economic effects with revenues and jobs generated in a variety of other local businesses hotels restaurants catering companies equipment rental facilities transportation vendors and many others benefit from these productions congress specifically did not intend to benefit the distribution of television signals h_r rep no n conf_rep u s c c a n n explaining that distribution activities do not affect whether taxpayer qualified for benefits staff of j comm on taxation general explanation of tax legislation enacted in the 108th congress n comm print jcs-5-05 explaining the same the proposed_regulations under sec_199 also clarify that film production activities do not include film transmission or distribution including the transmission of a film by electronic signal and the activities facilitating such transmission such as formatting that enables the film to be transmitted prop_reg sec_1_199-3 sec_80 fr date tam-137619-15 k refers to live television programming or delayed television programming both are types of programs that fall within the definition of the term film however a subscription package as a whole does not fall within the common meaning of either of those types of programs rather only the individual films that were included in taxpayer’s subscription packages satisfy the common meaning of film for sec_199 purposes further reading the common meaning of these terms to refer to a particular type of film in the singular is consistent with the statutory reference to sec_168 thus a subscription package and the television channels upon which such films are simultaneously distributed does not fall within the common meaning of any terms used to define qualified_film for sec_199 purposes sec_199 and the regulations thereunder as well as the legislative_history require a qualified_film to be an individual film and not a package including multiple films like the subscription package consequently taxpayer cannot circumvent the statutorily prescribed mandate that only one individual film may be a qualified_film for sec_199 purposes b application of the other elements in the definition of the term qualified_film in sec_199 and sec_1_199-3 supports analyzing films on an individual basis sec_199 provides in part that property is a qualified_film if it is property described in sec_168 at least percent of the total compensation relating to the production of such film is compensation_for services performed in the united_states by actors production personnel directors and producers and it is not property for which records are required to be maintained under u s c above our office explained why a subscription package is not property described in sec_168 and sec_1_199-3 consideration of the other qualified_film requirements makes clear that treating a subscription package as a qualified_film is inconsistent with the statutory and regulatory scheme of sec_199 taxpayer argues that a subscription package as a whole is a qualified_film that meets the percent compensation requirement because most of its activities with respect to a subscription package occur in the united_states at the same time however taxpayer intends to exclude property described under u s c on an individual film-by-film basis so that the inclusion of such property in the subscription package does not disqualify the entire package taxpayer’s position results in an inconsistent application of two statutory requirements found in the definition of qualified_film the failure to satisfy either element results in the exclusion of property from the definition of qualified_film each element of sec_199 must be applied on an individual film-by-film basis taxpayer also relies on sec_1_199-3 the item rule to further support its position that a subscription package is a qualified_film as long as taxpayer can establish that it tam-137619-15 meets the percent compensation requirement on a subscription package basis however taxpayer’s position misconstrues the item rule the item rule provides that the term item means the property offered by the taxpayer in the normal course of the taxpayer’s business for disposition to customers if the gross_receipts from such disposition qualify as dgpr taxpayer argues that the rule implies that a subscription package can be a film and even a qualified_film because taxpayer disposed of the subscription package in the normal course of its business and the subscription package included films the item rule provides only the basis for determining whether gross_receipts are dpgr it does not modify the statutory or regulatory definitions of qualified_film thus whether taxpayer satisfies the percent compensation requirement or any other requirement of sec_199 on a subscription package basis is immaterial because a subscription package is not a film consequently a subscription package may not be the item under sec_1_199-3 because it does not satisfy the requirements of sec_199 issue whether the gross_receipts taxpayer derived from the disposition of its subscription packages qualify as dpgr under sec_199 and sec_1_199-3 as explained above a subscription package does not meet the statutory or regulatory definitions of the term qualified_film because a subscription package is not a film as a result the gross_receipts taxpayer derived from its subscription packages were not derived from the disposition of a qualified_film produced by taxpayer thus the gross_receipts taxpayer derived from its subscription packages are not dpgr under sec_199 and sec_1_199-3 further any gross_receipts taxpayer derived from non-qualifying services are non-dpgr under sec_1_199-3 any component in this case any individual film included in taxpayer’s subscription packages may be treated as an item provided the gross_receipts from the disposition of the subscription packages that are attributable to the components qualify as dpgr in this case taxpayer licensed nearly all of the television channels included in its subscription packages from unrelated third parties these channels included the individual films that are the components of its subscription packages because taxpayer licensed all of these films from unrelated third parties taxpayer cannot be considered to have produced any of these films within the meaning of sec_1_199-3 as a result a significant portion of the gross_receipts that taxpayer derived from its subscription packages are attributable to films that were not produced by taxpayer here the facts indicate that taxpayer only produced programs on ---- channels that were included in its various subscription packages thus it is appropriate to evaluate the individual films included in a subscription package to determine whether any one film is a qualified_film produced by taxpayer and a potential item under sec_1_199-3 for the gross_receipts from any of these films to qualify as dpgr taxpayer must establish that an individual film meets the requirements of sec_199 and sec_1 tam-137619-15 k to be a qualified_film outlined above and that taxpayer produced the qualified_film within the meaning of sec_1_199-3 alternatively taxpayer may apply the safe_harbor in sec_1_199-3 to determine whether a film may be treated as a qualified_film under sec_1_199-3 and produced by taxpayer under sec_1_199-3 in either case taxpayer’s activities relating to the transmission of signals and distribution of licensed television channels via signals are not qualified_film production activities for purposes of sec_1_199-3 or sec_1_199-3 because qualified_film production activities are limited to those activities that result in the creation of property described in sec_199 and sec_1_199-3 in conclusion taxpayer may be entitled to include as dpgr in its sec_199 deduction calculation gross_receipts from the components of its subscription packages that taxpayer can establish meet the definition of qualified_film and which were produced by taxpayer assuming all of the other requirements of sec_199 are met for each component caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
